Title: From Thomas Jefferson to Brothers Coster & Company, 21 May 1793
From: Jefferson, Thomas
To: Brothers Coster & Company



Gentlemen
Philadelphia May 21. 1793.

I have duly received and considered your favor of the 17th. inst. complaining that the French privateer, the young Mary, commanded by Phil. Everaert, seised your vessel, the brig Resolution commanded by John H. Shackerly, carried her into Ostend, and there detained her some time, and praying an indemnification.As it is to be presumed the French privateer had orders to cruize on the enemies of France only, any violation committed on the vessel of a friend, as that complained of by you, would be out of her orders, and not imputable to her sovereign. It is of the nature of a trespass, and states are not answerable for the unauthorized trespasses committed by their citizens. All that can be asked of them is to punish them. This we have a right to expect will be done on your prosecution of the matter. Nations however, in their treaties, take another measure to guard their citizens against the irregularities of privateers. They stipulate with each other that no commission shall be issued by either to a privateer without sufficient security taken to indemnify the sufferers by their irregularities. There is such a stipulation in our treaty with France, and we have no doubt that Capt. Everaert has given security in the port from which he issued, to which you can resort for indemnification. It would only be in the case that no such security has been taken, or that justice shall be refused you in resorting to it, that the US. could make it a subject of national complaint. For my own, as well as your greater satisfaction, I have communicated your papers to the Atty. Genl. of the US. who concurs with me in the above opinions. I am with great respect Gentlemen your most obedt. humble servt.

Th: Jefferson

